 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Text of Direction of Election omitted from publication]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.unit irrespective of the number of hours they work or the tenure of their employment. Asthe record does not disclose the nature of their duties or the regularity of their employment,we will permit seasonal employees to vote subject to challenge if they are employed duringthe eligibility period prescribed in the Decision and Direction of Election herein. Cf. L:Wiemann Company, 106 NLRB 1167.MARVEL ROOFING PRODUCTS, INCORPORATED; WESTERNPROCUREMENT COMPANY, INCORPORATED; NEWMEXICO FELT MILLS, INCORPORATED 1andCHAUF -FEURS, TEAMSTERS AND HELPERS, LOCAL UNION 492,AFL, Petitioner. Case No. 33-RC-469. April 19, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse,hearing officer. The hearing officer'srulingsmade at thehearing are free from prejudicialerrorand are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The three companies listed above are New Mexicocorporations occupyingthe same premisesin Albuquerque,New Mexico. Western Procurement Company, Incorporated,is engagedin buying and selling basic raw materials used inthemanufacture of asphalt composition roofing products byNew Mexico Felt Mills. During the year 1953, WesternProcurement Company purchased scrap paper, sawdust, asphaltcoating and saturants, and other products valued at $240,520from outside the State of New Mexico, and products valued at$42,500 from within the State. All of its sales, amounting to$365,767,were made within the State to New Mexico FeltMills.New Mexico Felt Mills, Incorporated, manufactures asphaltcomposition roofing products. All but 7 percent of its materialsis purchased from Western Procurement Company. Duringthe year 1953, all of its manufactured products, valued atapproximately $612,133, were sold within the State to MarvelRoofing Products.Marvel Roofing Products, Incorporated, in turn, sells allthe roofing products manufactured by New Mexico Felt MillsinNew Mexico, Arizona, Colorado,Texas,Oklahoma, and'The names of the companies appear as corrected at the hearing.108 NLRB No. 58. MARVEL ROOFING PRODUCTS, INCORPORATED293Kansas. In addition,Marvel Roofing Products purchasedother finished products from outside the State in the value of$190,213.During this period,itssalesoutside the Stateamounted to $512,977, and itssaleswithin the State amountedto $ 504,737.With 1 exception,' all 3 companies have the same officersand are owned by the same group of stockholders. The sameoffice arid clerical staff perform duties for all 3 companies,with each company sharing part of the bookkeeping andclerical costs.The building,which is occupied by all 3companies, is owned by New Mexico Felt Mills, which collectsrent from the other 2 companies. Wages, hours, and workingconditions at each company are established by Mr. J. FrankCox, Jr., the generalmanagerof all 3 companies. VirgilBatterman, general superintendent of Western ProcurementCompany and New Mexico Felt Mills, is responsible for hiringand discharging employees of both companies. At MarvelRoofing Products, Mr. Coxexercisesthis power jointly withMr. C. H. Mosshart who is the vice president of all 3 companies.Under these circumstances, we find that the 3 companiesconstitute a single integrated enterprise and are, for purposes ofdetermining jurisdiction, a single Employer.' As the totalannual out-of-State sales of the 3 companies exceed $500,000,we find that the Employeris engagedin commerce within themeaning of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein.42.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a single unit of all production andmaintenance employees of the Employer, including truck-drivers,warehousemen, and helpers, but excluding officeclerical employees, plant clerical employees, professionalemployees, salesmen, laboratory technicians, guards, andsupervisors as defined in the Act. In the alternative, thePetitioner expressed its willingness to represent separatelythe employees at each of the 3 companies. Although taking nopositionwith respect to the scope of the unit, the Employercontends that the paper foreman, the head fireman, the roofmill foreman, and the night cleanup foreman should be excludedas supervisors. The Petitioner agrees to the exclusion of the2The president of the New Mexico Felt Mills, Baxter I. Scoggins, Jr., does not hold anoffice in either of the other two companies.3Rushville Metal Products, Inc., 107 NLRB 1146.4 Stanislaus Implement and Hardware Company, Limited, 91 NLRB 618. In agreeing toassert jurisdiction here,Chairman Farmer and Members Rodgers and Beeson are notthereby to be deemed as concurring with the Board's present jurisdictional standards. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDroof mill foreman,5but would include the other 3 employeeswhom it considers to be nonsupervisory leadmen.Scope of the UnitIn view of our finding in paragraph numbered 1, above, thatthe 3 companies involved herein constitute a single Employer,and because of the integrated nature of their operations and thecentralized control exercised over all employees,we find thatthe requested single-employer unit of the employees of all3companies is appropriate for the purposes of collectivebargaining.The paper foreman and head fireman:The paper foremanis in charge of a two-man paper-coectioncrewwhich collectsscrap paper from customers in the surrounding area and de-livers the paper to the plant. He directs the work of the paperpickers and has the authority effectively to recommend theirhire and discharge.The headfireman is responsible for theoverall operation of the steam boiler and for the maintenanceof the proper temperature in storage tanks. He is employed onthe day shift and directs the work of other firemen who maybe working on that shift. In addition,the head fireman issuesinstructions to the night firemen.He also has authorityeffectively to recommend the hire and discharge of all firemen.We find that the paper foreman and the head fireman aresupervisors within the meaning of the Act.Accordingly, wewill exclude them from the unit.The night cleanup foreman: The night cleanup foreman andanother employee keep the plant clean and maintain the ma-chinery. Before going on duty, the cleanup foreman receivesinstructions which in turn he transmits to the other employee.Both of them then proceed to perform the necessary work.As the night cleanup foreman'sauthority over his assistantismerely one of routine direction,we find that he is not asupervisor within the meaning ofthe Act.We will thereforeinclude him in the unit.Accordingly,we find that all production and maintenanceemployees at the Employer'sAlbuquerque,New Mexico,plant,including truckdrivers,warehousemen and helpers,and the nightcleanup foreman, but excluding office clerical employees,plant clerical'employees,professional employees,salesmen,laboratory technicians,guards, the paper foreman, the headfireman, the roof mill foreman,and all other supervisors asdefined inthe Act,constitute a unit appropriate for the purposes5 The roof mill foreman is in charge of between 10 and 17 employees who constitute the roofmill shift. He is responsible for the scheduling of the shift and its operation. The record furtherdiscloses that not only does the roof mill foreman direct the roof mill shift in the performanceof their duties, but that the roof mill foreman has authority effectively to recommend hiringand discharges. In these circumstances we will, in accordance with the parties' agreement,exclude the roof mill foreman as a supervisor within the meaning of the Act. J.A. UTLEY COMPANY295of collective bargaining within the meaning of Section 9 (b)of the Act.6[Text of Direction of Election omitted from publication.]6At the hearing, the parties agreed to exclude all so-called temporary part-time employeeswho are employed by the Employer for less than 30 days. However, such employees, if theyperform functionally related work, are included in the unit irrespective of the number ofhours they work or the tenure of their employment. L. Wiemann Company, 106 NLRB 1167.For this reason, we will include in the unit all part-time employees who perform functionallyrelated duties. However, in accordance, with Board practice, only those employees who areregularly employed by the Employer within the meaning of Board decisions will be eligible tovote in the election hereinafter directed. Cf. C. & H. Foods, Inc., 100 NLRB 1483, 1485; J. C.Penney Company, 86 NLRB 920, 923.The Employer recently hired three cleanup men for a special job to be completed in afew weeks. In accordance with the parties' agreement, we will exclude them as casual em-ployees.J.A. UTLEY COMPANYandLeROY KERRIDGEMILLWRIGHTS LOCAL UNION NO. 1102 UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,Affiliated with THE AMERICAN FEDERATION OF LABOR,AND ITS AGENT, R. M. LAINGandLeROY KERRIDGE.Cases Nos. 7-CA-847 and 7-CB-142. April 20, 1954DECISION AND ORDEROn November 27, 1953, Trial Examiner Ralph Winkler issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondent Company hadnot engaged in certain other unfair labo" practices allegedin the complaint and recommended dismissal of those al-legations. Thereafter, the Respondents and the General Counselfiled exceptions to the Intermediate Report, and the Respondentsfiled briefs in support of their exceptions.'The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,1The Respondents have requested oral argument. In our opinion, the record, the exceptions,and briefs fully present the issues and the positions of the parties. Accordingly, the requestsare denied.108 NLRB No. 78.